DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This action is in response to applicant’s Preliminary Amendment filed on 05/10/2021. Claims 1-14 have been amended. Currently, claims 1-14 are pending. 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 05/10/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUKUNAGA (WO 2020129352 A1).
Consider claim 1, FUKUNAGA discloses an antenna device intended to be used in a communication system of a timepiece (read as the wrist-watch-type wearable device comprising the antennas, figures 1, 4 and 7, par [0008] and [0022]), said device comprising: 
a substrate (read as substrate 40, fig. 7, par [0022]); 
a first antenna circuit made on said substrate and having first and second strands having a proximal end and a distal end, and extending in parallel between the proximal and distal ends thereof, the first and second strands being connected by the proximal ends thereof and separated at the distal ends thereof (read as antenna wiring lines DW1 having first and second wires in parallel, connected at proximal ends indirectly via connector 45 and separated at distal ends, figure 7, par [0022]-[0024]); 
a second antenna circuit made on said substrate and having third and fourth strands having a proximal end and a distal end, and extending in parallel between the proximal and distal ends thereof, the third and fourth strands being connected by the distal ends thereof and separated at the proximal ends thereof (read as antenna wiring lines DW2 having third and fourth wires in parallel, connected at distal ends and separated at proximal ends (not directly connected physically to each other), figure 7, par [0022]-[0024]); 
an electrical junction link joining the proximal ends of the first and third strands (read as the portion of connector 45 that couples the first and third wiring lines, figure 7, par [0022]-[0024]); 
a connection portion configured to be bent relative to said electrical junction link, and including a conductive connection which is connected to the electrical junction link and including an electromagnetic shielding of said conductive connection (read the rectangular shape portion of the connector 45 for providing conductive connection with second connector 62b, the connector 45 would provide an degree of electromagnetic shielding it is not air, figures 2 and 7, par [0014] and par [0022]-[0024]).
Consider claim 2, as applied to claim 1 above, FUKUNAGA discloses wherein said strands are curved (read as the curved shape of the antenna wiring lines shown in figure 7, par [0022]-[0024]).
Consider claim 3, as applied to claim 1 above, FUKUNAGA discloses wherein the substrate is a flexible plastic substrate (read as flexible substrates formed of synthetic resin sheets, par [0009]).
Consider claim 4, as applied to claim 1 above, FUKUNAGA discloses wherein the substrate is composed of a first plate having a face on which the two antenna circuits are made, said connection portion being configured to be bent relative to said first plate (read as the antenna wiring lines on a plate 40a of substrate 40, and the connector 45 with rectangular shape portions formed on the plate 40a of the substrate 40, fig. 7, par [0022]-[0024]).
Consider claim 5, as applied to claim 1 above, FUKUNAGA discloses wherein a first plate of the substrate has a circular arc-shaped profile (read as the circular arc-shaped of the substrate shown in figure 7, par [0022]-[0024]).
Consider claim 6, as applied to claim 1 above, FUKUNAGA discloses wherein the first and second antenna circuits are disposed on either side of said electrical junction link (read as the first and second antenna wiring lines on a side of the connector 45, fig. 7, par [0022]-[0024]).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUNAGA (WO 2020129352 A1) in view of KIM et al. (US 20180062275 A1).	
Consider claim 7, as applied to claim 1 above, FUKUNAGA discloses an antenna device as defined in claim 1 and electronic components 64 but does not specifically disclose a duplexer/rejection circuit connected to said electrical junction link via the conductive connection of the connection portion.
Nonetheless, in related art, KIM discloses a smartwatch having wireless communications such as Bluetooth and GPS, and comprising electronic components such as frequency filter as frequency rejection circuit connected to the antenna for rejected unwanted signal, par [0140] and [0144].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KIM into the teachings of FUKUNAGA for the purpose of obtaining desired wireless signal.
Consider claim 8, as applied to claim 7 above, FUKUNAGA, as modified by KIM, discloses wherein said duplexer/rejection circuit includes a first communication circuit configured to communicate according to a Bluetooth type protocol and a second communication circuit configured to communicate over a satellite positioning network via the first and second antenna circuits respectively (read as the antenna wiring lines configured for Bluetooth and GPS, par [0017]).
Consider claim 9, as applied to claim 7 above, FUKUNAGA, as modified by KIM, discloses a timepiece comprising a case formed of a middle, an upper glass and a back wall, including a flange and a communication system as defined in claim 7, said substrate being disposed in the flange of the timepiece (read as the wrist watch comprising a case formed of a middle, display panel 20, a back wall, including a flange as shown in figures 1-3 for wireless communication, the substrate is disposed in the flange of the wrist watch, figures 1-3, par [0009]-[0013]).
Consider claim 10, as applied to claim 9 above, FUKUNAGA, as modified by KIM, discloses an upper glass, said first and second antenna circuits being positioned opposite to the upper glass thereof (read as upper surface of display panel 20, the antenna wiring lines are positioned opposite of the upper surface of display panel 20, figure 2, par [0009]-[0013]).
Consider claim 11, as applied to claim 9 above, FUKUNAGA, as modified by KIM, discloses a metal dial placed inside the case thereof, said antenna device being positioned above the metal dial (read as the metal dial of the wrist watch, being above or below the antenna depends on the orientation of the wrist watch, figure 3, par [0009]-[0013]).
Consider claim 12, as applied to claim 9 above, FUKUNAGA, as modified by KIM, discloses wherein said duplexer/rejection circuit is positioned below the metal dial (read as the electronic components 64 having the duplexer/rejection circuit, being above or below the metal dial depends on the orientation of the wrist watch, figure 3, par [0009]-[0013]).
Consider claim 13, as applied to claim 9 above, FUKUNAGA, as modified by KIM, discloses wherein said timepiece is a connected watch (read as the wrist-watch-type wearable device comprising the antennas, figures 1, 4 and 7, par [0008] and [0022]).
Consider claim 14, as applied to claim 10 above, FUKUNAGA, as modified by KIM, discloses wherein said timepiece is a connected watch (read as the wrist-watch-type wearable device comprising the antennas, figures 1, 4 and 7, par [0008] and [0022]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645